United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE ARMY, MONROE
AREA OFFICE FOR OPERATIONS, L.C.,
BOGGS LOCK & DAM, Vick, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Richard D. Zipp, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-288
Issued: April 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2006 appellant filed a timely appeal of a decision of the Office of
Workers’ Compensation Programs dated October 13, 2006 denying further review of the merits
of his claim. As the last merit decision in this case was issued on April 23, 2003, more than one
year before the filing of this appeal, the Board does not have jurisdiction to review the merits of
the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case has been before the Board on three previous occasions. The facts and the
circumstances of this case as set forth in the prior decisions and orders are hereby incorporated
by reference.1 A summary of the factual history to date is provided below.
On September 17, 1997 appellant, then a 41-year-old lock and dam equipment operator,
filed an occupational disease claim alleging that, as a result of conditions of his federal
employment, he suffered a heart attack. By decision dated December 24, 1997, the Office
denied his claim as it found that he had failed to establish fact of injury. On March 20, 2001 the
Office again denied appellant’s request for reconsideration without conducting a merit review.
By order dated September 24, 2002, the Board remanded the case with instructions that the
Office double this case with his claim for a traumatic injury filed on the same date, review the
evidence and issue a new decision on whether there was sufficient evidence in support of his
claim.2 By decision dated April 23, 2003, the Office reviewed the new information and denied
appellant’s claim as the medical evidence failed to establish that there was a relationship between
his employment and the claimed conditions. By letter dated May 30, 2005, appellant requested
reconsideration. On August 8, 2005 the Office denied his request for reconsideration as it was
untimely filed and failed to present clear evidence of error. By decision dated March 16, 2006,
the Board affirmed the August 8, 2005 decision.3 The Board denied appellant’s petition for
reconsideration on July 6, 2006.4
On August 9, 2006 appellant requested reconsideration before the Office. In support of
his request for reconsideration, he submitted numerous documents that had been submitted and
reviewed previously and were in the record. These included hospital records dated May 21,
1997; a November 4, 1997 report by Dr. S.W. Sentell, a psychologist; medical reports dated
June 22 and November 29, 1999 and December 22, 2000 by Dr. Robert Po, a Board-certified
orthopedic surgeon; and a medical report by Dr. A. Craig Pearce, a Board-certified internist with
subspecialty certificates in cardiovascular disease and interventional cardiology, dated
April 4, 2001.
In addition, appellant submitted documents that were not previously included in the
record. These included a medical report by Dr. Frank W. Smart, a Board-certified internist with
a subspecialty certificate in cardiovascular disease, dated July 26, 2002. In his report, Dr. Smart
indicated that appellant was his patient and that he had severe ischemic cardiomyopathy and an
ejection fraction of 35 percent and heart failure. He further noted that, due to appellant’s
medications, he was unable to carry out any degree of exertion at all and noted that stressful
situations would cause him significant difficulty. In addition, appellant submitted a hospital
1

Richard J. Murray, Docket No. 06-152 (issued March 16, 2006), petition for recon. denied (issued July 6,
2006); Richard J. Murray, Jr., Docket No. 00-257 (issued December 6, 2000), petition for recon. denied (issued
June 5, 2001); Richard Joseph Murray, Jr., Docket No. 01-1958 (issued September 24, 2002).
2

Docket No. 01-1958 (issued September 24, 2002).

3

Docket No. 06-152 (issued March 16, 2006).

4

Docket No. 06-152 (issued July 6, 2006).

2

discharge signed by Dr. Harry Hawthorne, a Board-certified internist with a subspecialty of
clinical cardio electrophysiology, dated July 28, 2003, listing appellant’s discharge diagnosis as
“inducible ventricular tachycardia with severe ischemic cardiomyopathy.” Finally, appellant
submitted a medical report by Dr. Zohra Khambatti, a Board-certified family practitioner, dated
August 15, 2005, wherein he indicated that appellant had been under his care for seven years and
was currently being treated for hyperlipidemia, severe ischemic cardiomyopathy with
defibrillator insertion, depression, hypertension, chronic back pain and right rotator cuff repair.
Dr. Khambatti noted that appellant was in stable condition at this time.
By decision dated October 13, 2006, the Office denied appellant’s claim for
reconsideration of the merits.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act5 provides that the Office may review an
award for or against compensation under application by an employee who receives and adverse
decision. The employee may obtain this relief through a request to the district Office. The
request, along with the supporting statements and evidence, is called the application for
reconsideration.6
To require the Office to reopen a case for merit review under 5 U.S.C. § 8128(a), the
Office regulations provide that the application for reconsideration must set forth arguments and
contain evidence that either: (1) shows that the Office erroneously applied or interpreted a
specific point of law; (2) advances a legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.7
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence that meets at least one of these standards. If reconsideration is
granted, the case is reopened and is reviewed on the merits.8
ANALYSIS
Appellant did not submit any new relevant legal argument, nor did he allege that the
Office erroneously applied or interpreted a specific point of law. Consequently, he is not entitled
to a review of the merits of his claim based on the first and second requirements of section
10.606(b)(2).

5

5 U.S.C. § 8101 et seq.

6

20 C.F.R. § 10.605.

7

20 C.F.R. § 10.606.

8

5 U.S.C. §§ 8101-8193, 8128(a). The Board has found that the imposition of the one-year time limitations does
not constitute an abuse of discretionary authority granted the Office under section 8128(a) of the Act. See Adell
Allen (Melvin L. Allen), 55 ECAB 390 (2004).

3

With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by the Office, the Board finds that the following evidence is repetitious of
evidence already in the record and reviewed: the May 21, 1997 hospital records, the
November 4, 1997 report by Dr. Sentell, medical reports dated June 22 and November 29, 1999
and December 22, 2000 by Dr. Po and the medical report by Dr. Pearce dated April 4, 2001.
Material which is cumulative or duplicative of that already in the record has no evidentiary value
in establishing a claim and does not constitute a basis for reopening a case for further merit
review.9
With regard to the remaining evidence, none of this evidence addresses the relevant issue.
In the last merit decision dated April 23, 2003, the Office found that appellant had failed to
submit medical evidence that established a relationship between appellant’s employment and the
claimed conditions. None of the new medical evidence addresses the issue of causal
relationship. Dr. Smart noted that he was treating appellant for a heart condition, but he never
linked this condition to conditions of appellant’s employment. Dr. Hawthorne lists a discharge
diagnosis dated July 28, 2003 but never discusses appellant’s employment.
Finally,
Dr. Khambatti noted that he had treated appellant for seven years for hyperlipidemia, severe
ischemic cardiomyopathy with defibrillator insertion, depression, hypertension, chronic back
pain and right rotator cuff repair. However, he also does not address appellant’s employment or
the issue of causal relationship. The Board has held that the submission of evidence which does
not address the particular issue involved does not constitute a basis for reopening a case.10
Appellant has not established that the Office improperly denied his request for further
review of the merits under section 8128(a) of the Act, because the evidence and argument he
submitted did not show that the Office erroneously applied or interpreted a specific point of law,
advance a relevant legal argument not previously considered by the Office, or constitute relevant
and pertinent new evidence not previously considered by the Office.11
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

9

Daniel M. Dupor, 51 ECAB 482 (2000).

10

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

11

Appellant submitted new evidence on appeal. As the Office did not consider this evidence in reaching a final
decision, the Board may not review the evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 13, 2006 is affirmed.
Issued: April 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

